Name: Council Regulation (EEC) No 940/79 of 8 May 1979 on the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 5 . 79 Official Journal of the European Communities No L 119 /7 COUNCIL REGULATION (EEC) No 940/79 of 8 May 1979 on the supply of milk fats to certain developing countries and specialized bodies under the 1979 food-aid programme THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 939/79 of 8 May 1979 laying down general rules for the supply of milk fats as food aid to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme ('), and in particular Articles 3 and 8 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 939/79 provides for the supply of a quantity of butter or butteroil corres ­ ponding to 45 000 tonnes of butteroil to certain deve ­ loping countries and specialized bodies ; whereas this quantity should be allocated among the various coun ­ tries and bodies from which applications have been accepted and arrangements for financing should be specified ; whereas 480 tonnes should be kept as a contingency reserve for future allocation , HAS ADOPTED THIS REGULATION : Article 1 The allocation and financing arrangements in respect of a quantity of milk fats corresponding to 45 000 tonnes of butteroil to be supplied to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme, as provided for in Regula ­ tion (EEC) No 939/79 , are set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 May 1979 . For the Council The President P. BERNARD-REYMOND (') See page 5 of this Official Journal . \ No L 119 /8 Official Journal of the European Communities 15 . 5 . 79 ANNEX BUTTEROIL FOOD-AID PROGRAMME 1979 Recipient countries and bodies Quantities allocated (tonnes) Arrangements for financing COUNTRIES Bangladesh Chad Egypt Ghana Guinea Guinea Bisseau Guyana Honduras India Jamaica Jordan Lebanon Lesotho Mali Mauritania Mauritius Mozambique North Yemen Pakistan Peru Republic of Cape Verde Rwanda Sao Tome and Principe Sierra Leone Somalia Sri Lanka Sudan Syria Tanzania Upper Volta Vietnam Zambia BODIES CRS ICRC LICROSS UNHCR UNRWA WFP Reserve 3 000 100 2 800 200 p. m. 175 100 515 12 700 200 1 125 650 100 105 500 100 250 500 1 000 p. m. 250 200 200 200 300 200 500 200 400 250 4 000 500 2 000 1 000 500 1 500 3 200 5 000 480 Port of unloading Free at destination Port of shipment Port of shipment Port of unloading Port of unloading Port of shipment Port of shipment Port of unloading Port of shipment Port of shipment Port of shipment Free at destination Free at destination Port of unloading Port of shipment Port of unloading Port of shipment Port of shipment Port of shipment Port of unloading Free at destination Port of unloading Port of unloading Port of unloading Port of unloading Port of shipment Port of shipment Port of unloading Free at destination Port of unloading Port of shipment Free at destination Free at destination Free at destination Free at destination Free at destination Free at destination (1) Total 45 000 (') Emergency schemes may include financing to cover the cost of transport between the port of destination and the cost of distribu ­ tion where aid is channelled via a specialized body . Such financing may be wholly or partly in the form of a lump sum contribution .